Title: To George Washington from William Greene, 25 June 1780
From: Greene, William
To: Washington, George



Sir,
Providence June 25th 1780.

I have the Honor to inclose you a Resolve of the Council of War of this Date in Consequence of a Letter from the Committee of Congress of the Twelfth instant inclosing yours of the Eleventh, wherein the Committee most earnestly conjure us to send forward the Troops of this State without delay, the Council being apprehensive that the Measure taken by the aforesaid Resolve might interfere with your Excellency’s Orders, and anxious to furnish you the most speedy reinforcement of this State’s Quota have requested me to write your Excellency on this Subject, that your Pleasure thereon might ⟨b⟩e known; The General Assembly have ordered Six Hundred and Ten Men to be rais’d to compleat this State’s Quota, and for that Purpose have proportion’d them to the several Towns to be rais’d and rendezvous at this Place by the first Day of July, some are already rais’d, and every Exertion of Government will be made to complete this number as well as to furnish the Supplies required by the Committee, your Excellency may be assured this State will make every Exertion in their Power to answer the Expectations of the Publick. I am with the utmost Esteem Your Excellency’s Most Obedt Humble Servt

W. Greene

